Conviction for possessing intoxicating liquor for purposes of sale; punishment, two years in the penitentiary.
We find in the record eight bills of exception, each presenting objections to testimony offered by the State, of officers as to what they found on a search of appellant's house and the premises surrounding same. We will not discuss separately these bills, only observing that even if the affidavit for search warrant shown in the record in this case be insufficient for lack of definite description of the person or property of appellant, which is not stated as a fact, — still the objection to the testimony would be of no avail since appellant took the stand as a witness in his own behalf and himself swore that the officers did in fact find what they said they found. That in such case the documents relied upon as authorizing the search are found to be for any reason defective, will not result in a reversal, has been frequently decided in recent cases by this court. Bonilla v. State,108 Tex. Crim. 603; Kelsey v. State, 109 Tex. Crim. 275; McLaughlin v. State, 109 Tex.Crim. Rep.. We further note that appellant seems to deny his control or possession of the land upon which a keg and a bottle of whisky were found. Nothing was found in appellant's residence, but in a keg, which was located in a hole covered with pine straw some little distance from the house, but connected with it by a plain path, there were three *Page 71 
gallons of whisky. A bottle of whisky was found between the house and the road. Appellant denied any knowledge of or ownership of such liquor. We find no exceptions to the court's charge, and the bills of exception presenting no reversible error, the only question is as to the sufficiency of the testimony. No one lived near appellant. Aside from the finding of the quantity of liquor mentioned, and the fact of the path leading from appellant's house to where the jug of whisky was concealed, the State further proved a sale of whisky by appellant a short time before the raid.
Finding no error for which the case should be reversed, an affirmance will be ordered.
Affirmed.
                     ON MOTION FOR REHEARING